Per Curiam,
An examination of the report of the referee fails to reveal to us any error; on the contrary, the controversy seems to have been determined by him in a just and lawful manner.
The mistake made by the prothonotary in entering judgment on Sept. 3, 1887, affected the rights of neither of the parties, and that mistake seems not to have been regarded in the subsequent process, so that we cannot treat it now as at all material. If deemed material, the necessary amendment may be made in the court below.
Judgment affirmed. w. M. s., jr.